EXHIBIT B
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

JAMES DOWD                                   §
    Plaintiff,                               §
                                             §
vs.                                          §           CIVIL NO.
                                             §
TUBEMASTER, INC.,                            §
    Defendant.                               §


                          DECLARATION OF CLIFFORD JOHNS

       I, Clifford Johns, declare under penalty of perjury:

       1.      My name is Clifford Johns. I am competent to make this declaration. The facts

stated in this declaration are within my personal knowledge and are true and correct. I am and

since 2001 have been the sole owner of TubeMaster, Inc. (“TubeMaster”). TubeMaster is a

corporation organized in 2001 under the laws of the Commonwealth of Kentucky. I am

employed by TubeMaster as Chief Executive Officer.

       2.      TubeMaster’s office and research and development facility is located in

Louisville, Kentucky, at 8008 Vine Crest Avenue, Louisville, Kentucky 40222-4683. This is

TubeMaster’s only office and research and development facility and it is TubeMaster’s principal

place of business and headquarters.

       3.      8008 Vine Crest Avenue is the address of one of several one story office buildings

in an office building development. When first organized in 2001, TubeMaster occupied only one

of the office suites in the building. Since then, TubeMaster has expanded and now occupies the

entire building at 8008 Vine Crest Avenue.

       4.      I am currently in Dahej, India working on a project for TubeMaster and have been

in India since January 13, 2021.
        5.     On January 19, 2021, Christina Brewer, who is employed by TubeMaster as

Administrative Specialist, e-mailed me that TubeMaster had received, by U.S. mail, a letter from

the 471st District Court, Collin County, Texas. The letter notified TubeMaster that a trial had

been scheduled for June 9, 2021 in “Cause No. 471-04941-2020,” described as “James Dowd vs.

TubeMaster, Inc.” Ms. Brewer attached a copy of the notice to her e-mail. This was the first

notice I received of this court action.

        6.     On January 20, 2021, I forwarded Ms. Brewer’s e-mail to Lester I. Adams Jr., a

lawyer in Louisville, Kentucky, who represents TubeMaster on various matters.

        7.     On January 21, 2021, Mr. Adams e-mailed me stating that he had contacted

Raymond Fischer, a lawyer at Kilpatrick Townsend, which has an office in Dallas, Texas. Mr.

Adams stated that Mr. Fischer’s firm had obtained a copy of Plaintiff’s Original Petition filed by

James Dowd’s lawyers in Cause No. 471-04941-2020, 471st District Court, Collin County, Texas

(hereinafter referred to as the “Collin County District Court Case”). Mr. Adams attached a copy

of Plaintiff’s Original Petition to his e-mail. This was the first time I had seen Plaintiff’s Original

Petition.

        8.     Also attached to Mr. Adams’s e-mail of January 21, 2021, was a copy of a

document from the Texas Secretary of State that had been filed in the Collin County District

Court Case. The document states that on October 2, 2020 the Secretary of State received a copy

of the Citation and Plaintiff’s Original Petition in the Collin County District Court Case, that on

October 12, 2020 the Secretary of State forwarded the copy of the Citation and Plaintiff’s

Original Petition by certified mail, return receipt requested to “Clifford Johns Chief Executive

Officer, TubeMaster, Inc., 8008 Vinecrest Ave, Louisville, KY 40222,” and that on October 30,
2020, process was returned to the Secretary of State bearing the notation “Unable to Forward/

For Review.”

       9.      As stated above, TubeMaster occupies and in October, 2020 occupied the whole

building at 8008 Vine Crest Avenue. But other buildings in the development have more than one

business in separate office suites. The U.S. Postal Service delivers TubeMaster’s mail to a locked

mailbox in a bank of locked mailboxes that serves all of the businesses in the development. The

bank of mailboxes is located between two buildings in the development. To reach TubeMaster’s

mailbox, it is necessary to leave 8008 Vine Crest Avenue and walk outside to the bank of

mailboxes.

       10.     Ms. Brewer’s job duties include, and in October, 2020 included, the task of

getting the mail from TubeMaster’s mailbox, going through and opening the mail, and delivering

the mail to the appropriate person at TubeMaster. If the mail is addressed to TubeMaster or to

me, Ms. Brewer delivers the mail to me. Ms. Brewer keeps the key to the mailbox in her desk.

Ms. Brewer never notified me of or delivered to me any mail from the Texas Secretary of State

or any notice from the post office that it was holding a certified mail letter that required a

signature.

       11.     I was in Louisville in October 2020. I do not, and in October 2020 did not, go to

TubeMaster’s mailbox to get the mail.

       12.     Had mail from the Texas Secretary of State or a notice of such mail been

delivered to TubeMaster’s mailbox, I am certain Ms. Brewer would have delivered it to me.

       13.     I did not receive either the mail from the Texas Secretary of State or a notice that

the post office was holding mail that required a signature.
       14.     The mail box for 8008 Vine Crest Avenue that is described above is the only

place the United States Postal Service delivers TubeMaster’s mail. TubeMaster does not receive

U.S. mail at any other address, post office box, or depository.


                               [SIGNATURE PAGE TO FOLLOW]
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



                                    Executed on the     I   day of February, 2021.

                                             7
                                    Clifford Jo
